Neely, Judge,

dissenting:

I must respectfully dissent from the last section of the majority opinion dealing with the timeliness of cross-appeals. The majority opinion unnecessarily distinguishes established precedent and ignores the plain meaning of Rule XI of the Rules of the Supreme Court of Appeals.
The 1962 decision of Payne v. Kinder, 147 W. Va. 352, 127 S.E.2d 726 (1962) dealt with a factual situation identical to the one presented here. The following summary and disposition of the issue in Payne may be found at 147 W. Va. at 360-1, 127 S.E.2d at 732-3:
“The plaintiff challenges the right of the defendant to cross-assign error upon this appellate review of the case. She contends that inasmuch as the counter assignment was not filed until more than eight months after September 28, 1961, when the judgment of the circuit court was rendered, it was not filed within the time permitted by the statute relating to petitions presented *719to this Court for appeal or writ of error, and that in so far as Rule XI of this Court permits counter assignment of error to be filed after the expiration of eight months from the entry of the final judgment, the rule contravenes the statute and for that reason is invalid and of no force and effect.
“The foregoing contention of the plaintiff is devoid of merit. The statute in question, Section 4, Article 5, Chapter 58, Code, 1931, provides that ‘No petition shall be presented for an appeal from, or writ of error or supersedeas to, any judgment, decree or order, whether the State be a party thereto or not, which shall have been rendered or made more than eight months before such petition is presented.’ It does not relate to assignment or counter assignment of error upon the hearing of the case after an appeal or a writ of error has been granted. Rule XI does not deal with the petition for appeal or writ of error but relates to and governs the counter assignment of error by the appellee or the defendant in error in any case in which an appeal or a writ of error has been granted. There is no conflict between the statute and the rule and each of them deals with a different phase of litigation. The statute has no application to counter assignment of error and Rule XI, which deals with the subject, is a valid rule of this Court. Under Rule XI of the Rules of Practice in the Supreme Court of Appeals an ap-pellee or a defendant in error may cross-assign error which in his opinion is prejudicial to him and call attention to such error by counter assignment of error filed at the hearing of the case or by pointing out and complaining of such error in his brief; and the statute which requires a petition for appeal or writ of error to be presented within eight months after judgment, decree or order has been rendered or made does not apply to or govern the counter assignment of error in a case in which an appeal or a writ of error has been granted by this Court. As the defendant has complied with the requirements of that rule, his counter assignment of error is properly before this Court for *720consideration in the decision of this case.” [Emphasis supplied]
In conducting legal research, it is a rare occasion, indeed, when one finds a case any more squarely on point for a given legal principle than the Payne decision as it relates to the case sub judice. Yet the majority opinion attempts to distinguish Payne on the issue of single, indivisible claims versus multiple or divisible claims. While upholding Payne with regard to indivisible claims, the majority opinion refuses to consider appel-lee’s counter-assignments of error relating to those portions of a multiple judgment favorable to appellant on the grounds that the cross-appeal is a separate, divisible claim, citing syllabus point 6 in Dixon v. American Industrial Leasing Co., W. Va., 205 S.E.2d 4 (1974) which says:
“Where a court, by an order in the first instance, disposes of multiple claims and adjudicates all controversies, but a party by a Rule 59(e) R.C.P. motion asks the court to alter or amend the order as to one of the claims, but not the other, the Rule 59(e) motion extends the time of finality of the order as it relates to the claim contained in the 59(e) motion until the 59(e) motion is determined, but the order in the first instance is final as to the other claims determined therein, and the time for appeal as to that claim runs from the entry of the order in the first instance.”
As I believe that the majority’s decision today serves a pernicious public policy, I am all the more distressed that the logic which employs Dixon to repudiate Payne is less than persuasive. A cursory reading of both opinions immediately reveals that Payne involved a cross-appeal while Dixon did not. In Dixon, plaintiffs instituted an action to which the defendant filed an answer and counterclaim. The trial court severed the claims and ordered two separate trials. The defendant’s counterclaim was tried first and the court held in favor of the defendant. On December 21, 1970 plaintiffs moved to set *721aside the verdict or to grant a new trial. The court did not rule on the motion at that time. On June 22, 1971, regarding plaintiffs’ original claim the defendant moved to dismiss for failure to join an indispensible party. On July 12, 1971, the court, in one order, ruled on both motions, each of which held against the plaintiffs. Within ten days the plaintiffs moved to set aside the order to the extent that it granted defendant’s motion to dismiss for plaintiffs’ failure to join the indispensible party. On October 7, 1971, almost 90 days later, the court overruled plaintiffs’ motion. Eight months later (to the day) on June 7, 1972, plaintiffs filed an appeal as to both issues decided by the July 12, 1971 order. Immediately after the appeal was docketed, the defendant moved to dismiss as improvidently awarded that portion of the appeal concerning the counterclaim.
This Court held that eight months after the July 12, 1971 order was entered, the trial court’s ruling regarding the counterclaim became final because the plaintiffs had moved to set aside that order only with regard to the issue of dismissal for failure to join the indispensible party, in other words only that divisible issue was timely filed. Therefore the Court refused to hear anything more with regard to the appeal of defendant’s counterclaim. Thus, no counter-assignment of error or cross-appeal appeared at all in Dixon but, rather, that case involved only a direct appeal by the plaintiff-appellant as to two divisible claims arising from the order of the lower court. Nowhere does the opinion mention or involve a cross-appeal.
The ruling in Dixon, quoted above, is correct with regard to the subject matter about which it was written — i.e. the timeliness of filing appeals of multiple claims by one appellant. It is an appellant who institutes the appeal; it is an appellant who wishes to perpetuate the controversy because of dissatisfaction with the lower court’s ruling; and, therefore, it is correct to assume that an appellant should know immediately those issues he wishes to challenge on appeal.
*722Thus it is with regard to appellants that the Legislature enacted the statutory eight month filing period for appeals in W. Va. Code, 58-5-4 [1931]. However, as a result of today’s majority opinion, it is now necessary that a party who is substantially satisfied with an entire lawsuit, yet aggrieved by one particular adverse holding, will be compelled to appeal the judgment acceptable in its entirety, in order to protect himself in the event of an appeal by the other side, although he would prefer neither to see the inside of an appellate court nor underwrite the expense attendant on an appeal.
The Dixon opinion says nothing regarding cross-appeals, and, therefore, it should not serve as precedent to modify Payne or to negate the policy of Rule XI on the cross-appeal issue. While it is true that the overwhelming majority of foreign jurisdictions require that cross-appeals be filed within the statutory period for appeals, our former brethern on this Court sought a different rule for West Virginia when they promulgated Rule XI in 1934. If a majority of the present Court should wish to change the West Virgina Rule, then they may do so directly rather than by confusing and unsettling case law.
Rule XI clearly states:
“In any appeal or writ of error, if error is perceived against the appellee or defendant in error, the court will consider the whole record as being before it, and will reverse the proceedings, either in whole or in part, and in the same manner as it would were the appellee or defendant in error to assign errors and bring the case before the court, unless such error be waived by the party prejudiced thereby. It is, however, advisable for the appellee or defendant in error, if he is of opinion that there is error in the record to his prejudice, to call attention to the same by a formal counter-assignment of error filed at the hearing of the case, or by pointing out and complaining of the same in his brief.”
*723The first sentence of the Rule indicates that it is not even mandatory that the appellee assign error for the court to consider errors to his prejudice. That is, “if error is perceived against the appellee ... the court will consider the whole record ... as it would were the appel-lee ... to assign errors and bring the case before the court, unless such error be waived by the party prejudiced thereby.”
The second sentence of Rule XI goes on to provide that “It is, however, advisable” that the appellee formally assign errors prejudicial to himself to be “filed at the hearing of the case, or by pointing out and complaining of the same in his brief.” Despite the fact that this second sentence is merely precatory and not mandatory the appellees in the instant case complied with the “advisable” provision by counter-assigning error both in their brief and at the hearing of the case. The Rule says nothing concerning any eight month filing period and it says nothing concerning indivisible versus multiple claims. Consequently, the assignments of error raised by the appellees should have been heard by this Court and a determination made on their merits.
Let us now look at the facts of this case from a practical point of view with due regard for the generally accepted purpose of courts to resolve conflicts expeditiously and inexpensively. There were two basic issues at the trial level: the encroachment-lease reformation issue and the parking lot-paving cost issue. In a sense, each party “won” one of the issues. The appellant was granted reformation of the lease agreement and gained the strip of land upon which he had encroached at the same cost per foot as the original rental property. The appel-lees received more money toward the cost of paving the joint parking area than the lease agreement contemplated.
The appellees were satisfied with the trial court ruling. The appellees’ share of the paving cost in excess of the amount mandated in the lease agreement was sufficient to counteract their dissatisfaction with the refor*724mation of the lease. The appellant, on the other hand, wanted a favorable judgment in all respects and was not amenable to accepting the judicially apportioned half loaf. Consequently, the majority opinion allows the appellant to retry that part of the original ruling he did not like while at the same time foreclosing appellate review of the issue of encroachment which the appellees had been willing to waive in return for that part of the judgment favorable to them.
Today’s ruling greatly increases the cost of multi-claim litigation because it mandates the filing of exclusively defensive appeals which satisfied litigants do not want. Appeals, defensive or otherwise, are costly. Papers must be drafted by lawyers who, in turn, must be paid for their time; transcripts must be prepared; and, travel, postage, and reproduction expenses must be incurred.
Rather than helping to make procedural rules the vehicle for resolving controversies on the merits, today’s majority decision introduces yet another irrational intricacy into the incomprehensible, high-stakes game of “Mother may I?” which we call procedural law. Henceforth it will always be in the interest of any party in multi-claim litigation who has profited by error in one part of the litigation, but who is aggrieved by another part, to wait until just before the expiration of the eight month appeal period to file an appeal in an effort to ambush the other side, who may be satisfied with the overall result of the lawsuit. Accordingly an ambush conscious attorney will appeal a judgment with which he is substantially satisfied to protect his client, in spite of the fact that he would disclaim to the court any real desire to have the appeal granted unless the other side successfully seeks a writ of error. If this makes good sense, then I have misunderstood the role of courts.
The object of law is conflict resolution and neither full employment for lawyers nor courtroom participation for litigants. Todays decision strikes an unintentionally dis-asterous blow at conflict resolution and does nothing but help to perpetuate conflict and to increase litigation costs.